DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 23, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetzlaff (US 2004/0236325).
Regarding claim 1, Tetzlaff teaches an electrode assembly comprising:
an electrode support (121);

a filament of electrically insulative material overlying a portion of the working surface of the electrode and at least partially extending through the thickness of the electrode (439).
Regarding claim 2, Tetzlaff teaches a plurality of openings extending through the thickness of the electrode (441,443).
Regarding claim 3, Tetzlaff teaches the filament comprises:a first inset segment at least partially extending into the thickness of the electrode via a first opening of the plurality of openings (Fig. 15C, part of 439 in a first opening 441); andan exposed segment overlying the working surface of the electrode (an exposed segment of 439 protruding a distance R and overlying the electrode as in at least par. [0084] and Fig. 15c).
Regarding claim 23, Tetzlaff teaches an electrosurgical instrument, comprising:
a shaft (212 as in Fig. 12);
an end effector operably coupled to the shaft (222), the end effector comprising a pair of opposing jaw members (280, 282 as in par. [0071]), each jaw member comprising an electrode assembly disposed to face the electrode assembly of the opposing jaw member (110 and 120 face each other), wherein at least one electrode assembly comprises:
an electrode support supported by a body of the respective jaw member (121); an electrode on the electrode support (120 with surface 125), the electrode having a working surface extending generally transverse to a thickness of the electrode (125 as a surface traverse to a thickness of the electrode); and a filament of electrically insulative material overlying a portion of the working surface of the electrode (439) and at least partially extending through the thickness of the electrode (439 extends through 120 as in Fig. 15c).
Regarding claim 25, Tetzlaff teaches a plurality of openings extending through the thickness of the electrode (441,443).
Regarding claim 26, Tetzlaff teaches each of the plurality of openings are a through hole (441 and 443 are holes for stops 439).
Regarding claim 27, Tetzlaff teaches the filament comprises:a first inset segment at least partially extending into the thickness of the electrode via a first opening of the plurality of openings (Fig. 15C, part of 439 in a first opening 441); andan exposed segment overlying the working surface of the electrode (an exposed segment of 439 protruding a distance R and overlying the electrode as in at least par. [0084] and Fig. 15c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetzlaff in view of Ogata (US 2016/0235463).
Regarding claims 4-5, Tetzlaff is silent regarding the exposed segment of filament with a dielectric strength of at least 50 or 200 V/mil. 
However, Ogata teaches polyimide as insulation with high dielectric strength of 7200 V/mil.It would have been obvious to one of ordinary skill in the art that the filament of Tetzlaff would have a high dielectric strength, to act as an electrical insulator to prevent shorting the electrodes.
Allowable Subject Matter
Claims 6-13 and 24, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6 and 28, Tetzlaff is silent regarding the filament stitched through at least a second opening of the plurality of openings; the filament further comprises a second inset segment extending into the thickness of the electrode via the second opening; andthe exposed segment extends between the first inset segment and the second inset segment. Rather, Tetzlaff teaches a stop member going through a single opening. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement. Claims 7-9 are dependent on claim 6, and claims 29-30 are dependent on claim 28. 
Regarding claims 10-13 and 24, Tetzlaff is silent regarding the filament is a thread. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement. Claims 11-13 are dependent on claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794